Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/1/22 have been fully considered but they are not persuasive. The applicant argues that Urbanic does not teach a portion of a path for each infill structure.  However, as the claim is written, the only requirement is that path cause deposition of the second infill structure is not adjacent to the first, and that the deposition of third is adjacent to the first.  The claim does not include any subject matter or distinguishing characteristics of each tool path except resulting in deposition.  As the deposition proceeds in Urbanic, each deposited infill structure will cool upon deposition as the others are deposited, inherently, as the material leaves the hot tool head.  The claim does not require a set or specific time period nor that the infill cool completely.  The claim does not require any particular shape, angle or material to distinguish the infill types except for location.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  As was cited in the previous office action, Figure 12 for example and in particular shows infill slices of various shapes and portions that may be considered to include first, second and third infill structure that are deposited by an extrusion printer and whose shape is determined by a computer.  For example, cap portion 52 (Fig 12e) may be considered a first portion, 78 may be considered a second and a structure 58 that occurs after deposition of the second may be considered a third as broadly claimed.
Though it is not present in the claims, Urbanic uses angles to determine tool paths, and this may be considered a property of the material as broadly claimed in the dependant claims. One of ordinary skill in the art would find it obvious that it is the angle and position that is being used by manipulating and mapping positions of the axes as shown in the Figures and paras 0046-0084), generation of any infill structure; and generating data that represents each of the determined infill structures for use by the three-dimensional extrusion printer with the three-dimensional model to create the modified object (paras 0080-0094).  In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes. Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959). Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).  Therefore, for at least these reasons, the rejections of claim 8 are maintained.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY M GAMBETTA whose telephone number is (571)272-2668. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KELLY M. GAMBETTA
Primary Examiner
Art Unit 1715



/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715